NATIONWIDE VARIABLE INSURANCE TRUST NVIT Multi-Manager Large Cap Value Fund Supplement dated January 20, 2011 to the Summary Prospectus dated May 1, 2010 (as revised June 16, 2010) Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Under the headingfollowing “Portfolio Management – Portfolio Managers,” the reference to the portfolio managers for GSAM is deleted and replaced with the following: Portfolio Manager Title Length of Service GSAM Sean Gallagher Managing Director and Co-Chief Investment Officer, Value Equity Since May 2000 Andrew Braun Managing Director Since July 1993 Dolores Bamford, CFA Managing Director Since March 2001 David L. Berdon Managing Director Since April 2002 Scott Carroll, CFA Managing Director Since May 2002 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
